IN THE SUPREME COURT OF THE STATE OF DELAWARE

 THEODORE HARRIS,                          §
                                           §
       Defendant Below,                    § No. 512, 2018
       Appellant,                          §
                                           § Court Below—Superior Court
       v.                                  § of the State of Delaware
                                           §
 STATE OF DELAWARE,                        § Cr. No. 1407013966 (S)
                                           §
       Plaintiff Below,                    §
       Appellees.                          §
                                           §

                           Submitted: November 16, 2018
                           Decided:   November 29, 2018


                                    ORDER

      This 29th day of November, 2018, it appears to the Court that:

      (1)    On October 3, 2018, the appellant, Theodore Harris, filed a notice of

appeal from a Superior Court order, dated and docketed on August 27, 2018, that

denied his motion for modification of sentence. Because the notice of appeal

appeared to be untimely filed, the Senior Court Clerk issued a notice under Supreme

Court Rule 29(b) that directed Harris to show cause why the appeal should not be

dismissed for his failure to file the notice of appeal within thirty days of the Superior

Court’s order.

      (2)    On October 12, 2018, the Court received a letter from Harris requesting

an extension until November 15, 2018 to file an opening brief, based on “serious
problems securing legal assistance and law library appointments.” On October 12,

2018, the Senior Court Clerk sent Harris a letter stating that, because no briefing

schedule had yet been entered in the case, the Court had deemed Harris’s letter to be

a request for an extension of time to file a response to the notice to show cause. The

Court granted the extension and stated that Harris was required to file any response

to the notice to show cause by November 15, 2018. If Harris did not file a response

by that date, the notice to show cause would be deemed to be unopposed and the

case would be dismissed.

      (3)    On October 31, 2018, the Court received a letter from Harris styled as

a “motion to stay the proceeding” in this Court. In that letter, Harris stated that, in

his motion for sentence modification before the Superior Court, he had neglected to

raise an alleged error in the sentence. He had filed in the Superior Court a new

“motion for sentence review,” and the Superior Court had informed him that it could

not entertain any motion while this appeal is pending. Harris therefore requested that

this Court either “stay or suspend the present appeal and return the record to the

Superior Court so that I can resubmit my motion for sentence review in the proper

manner.”

      (4)    On October 31, 2018, the Senior Court Clerk sent Harris a letter

denying Harris’s request for a stay and directing Harris either to file a response to




                                          2
the notice to show cause by November 15, 2018, or to file a voluntary dismissal of

the appeal. Harris has not taken any further action in the appeal.

      (5)    Because Harris’s October 31, 2018 letter does not address the

untimeliness of his appeal and seeks remand to the Superior Court, the Court deems

dismissal of the appeal to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 29(b)

and 3(b)(2), that the appeal is DISMISSED.



                                       BY THE COURT:


                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                           3